DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 9/12/2019 has been entered. Claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Herzig (Herzig – 2012/0211567).
 	Regarding claim 1, Herzig discloses an information recording object having a combined image including a first image and a second image formed on the first image (Herzig; figures 13-14; par. 0090, 0091, 0092 - sheet like product 400, having a dynamic image and/or 3D image which changes with viewing angle 406, optical layer 406; Figure 14, par. 0027, 0028, 0033, 0095, 0096, 0097, 0098, 101 
 	wherein the first image and the second image are different pattern images generated by a specific rule, wherein each of the first and second images is configured so as to have a different reflected light quantity depending on an viewing angle, wherein at least one of the first and second images in the combined image is recognizable depending on the viewing angle, and wherein the combined image has an angle-specifying area formed by using a material having the same reflected light quantity as the second image (Herzig; figure 13; par. 0090, 0091, 0092 - sheet like product 400, display 402 having static print or printed image on display surface 403, printed image provides a static construct having appearance of a dynamic image and/or 3D image due to changes in the viewing angle 406, optical layer 406; Figure 14, par. 0027, 0028, 0033, 0095, 0096, 0097, 0098, 101 – lenticular lens 504  having optical properties that change with the viewing angle, images 514 and 516 interleaved with viewing angle 502, images can be barcodes, barcodes can be viewed at different viewing angles, animated print, barcodes can be 1D, UPC, 2D barcode, matrix, QR code, PDF417, Sema code).  
Regarding claim 2, Herzig discloses the information recording object according to claim 1, wherein the angle-specifying area is a second image area where the second image is formed, and wherein the second image area is formed in a portion of a first image area where the first image is formed (Herzig; figure 13; par. 0090, 0091, 0092 - sheet like product 400, display 402 having static print or printed image on display surface 403, printed image provides a static construct having appearance of a dynamic image and/or 3D image due to changes in the viewing 
 	Regarding claim 3, Herzig discloses the information recording object according to claim 2, wherein the second image area constitutes a pattern (Herzig; figure 13; par. 0090, 0091, 0092 - sheet like product 400, display 402 having static print or printed image on display surface 403, printed image provides a static construct having appearance of a dynamic image and/or 3D image due to changes in the viewing angle 406, optical layer 406; Figure 14, par. 0027, 0028, 0033, 0095, 0096, 0097, 0098, 101 – lenticular lens 504  having optical properties that change with the viewing angle, images 514 and 516 interleaved with viewing angle 502, images can be barcodes, barcodes can be viewed at different viewing angles, animated print, barcodes can be 1D, UPC, 2D barcode, matrix, QR code, PDF417, Sema code).  
 	Regarding claim 4, Herzig discloses the information recording object according to claim 1, 17P02263 (DNPF-107US)33 wherein the angle-specifying area is disposed at a position different from that of an area having the combined image (Herzig; figure 13; par. 0090, 0091, 0092 - sheet like product 400, display 402 having static print or printed image on display surface 403, printed image provides a static construct having appearance of a dynamic image and/or 3D image due to changes in the viewing angle 406, optical layer 406; Figure 14, par. 0027, 0028, 0033, 0095, 0096, 0097, 0098, 101 – lenticular lens 504  having optical properties that change with the viewing angle, images 514 and 516 interleaved with viewing angle 502, images can be barcodes, barcodes can be 
 	Regarding claim 5, Herzig discloses the information recording object according to claim 1, wherein the angle-specifying area is a second image area where the second image is formed, and at least a portion of the angle-specifying area protrudes from a first image area where the first image is formed (Herzig; figure 13; par. 0090, 0091, 0092 - sheet like product 400, display 402 having static print or printed image on display surface 403, printed image provides a static construct having appearance of a dynamic image and/or 3D image due to changes in the viewing angle 406, optical layer 406; Figure 14, par. 0027, 0028, 0033, 0095, 0096, 0097, 0098, 101 – lenticular lens 504  having optical properties that change with the viewing angle, lens is protruding in the manner as shown in the figures, images 514 and 516 interleaved with viewing angle 502, images can be barcodes, barcodes can be viewed at different viewing angles, animated print, barcodes can be 1D, UPC, 2D barcode, matrix, QR code, PDF417, Sema code).  
 	Regarding claim 6, Herzig discloses the information recording object according to claim 1, wherein data corresponding to a code is generated by performing a converting process corresponding to the rule on the second image, and wherein data hindering the code corresponding to the second image is generated by performing the converting process corresponding to the rule on the first image (Herzig; figure 13; par. 0090, 0091, 0092 - sheet like product 400, display 402 having static print or printed image on display surface 403, printed image provides a static construct having appearance of a dynamic image and/or 3D image due to changes in the viewing angle 406, optical layer 406; Figure 14, par. 0027, 0028, 0033, 0095, 0096, 0097, 0098, 101 – lenticular lens 504  having optical properties that change with the viewing angle, images 514 and 516 interleaved with viewing angle 502, images can be barcodes, 
 	Regarding claim 7, Herzig discloses the information recording object according to claim 1, wherein the first image is formed with a color element having low brightness, and wherein the second image is arranged on a viewing side of the first image and is formed with a color element having brightness higher than that of the first image (Herzig; figure 13; par. 0090, 0091, 0092 - sheet like product 400, display 402 having static print or printed image on display surface 403, printed image provides a static construct having appearance of a dynamic image and/or 3D image due to changes in the viewing angle 406, optical layer 406; Figure 14, par. 0027, 0028, 0033, 0095, 0096, 0097, 0098, 101 – lenticular lens 504  having optical properties that change with the viewing angle, images 514 and 516 interleaved with viewing angle 502, images can be barcodes, barcodes can be viewed at different viewing angles, animated print, barcodes can be 1D, UPC, 2D barcode, matrix, QR code, PDF417, Sema code; par. 0083, 0101, 0103 – barcode can be color barcode, printed and reflected to light implying lustrous property; figures 14-15, par. 0034, 0105, 108,  – barcode images associated with transparent slits 610 which are made of transparent materials, black and white images alternating as Ls and Rs as shown wherein black images have low brightness and white images have high brightness).  
Regarding claim 8, Herzig discloses the information recording object according to claim 1, wherein the first image is made of a lustrous material, 17P02263 (DNPF-107US)34 and wherein the second image is made of a transparent material (Herzig; figure 13; par. 0090, 0091, 0092 - sheet like product 400, display 402 having static print or printed image on display surface 403, printed image provides a static construct having appearance of a dynamic image and/or 3D image due to changes in the viewing angle 406, optical layer 406; Figure 14, par. 0027, 0028, 0033, 0095, 0096, 0097, 0098, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/THIEN M LE/Primary Examiner, Art Unit 2887